Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant' s arguments filed 11/22/2022 have been fully considered but they are not persuasive.
The applicant argues that Lim et al. does not disclose the limitation as amended in claim 11.  The examiner respectfully disagrees.  Lim et al. (figures 4-5) discloses a display device as claimed including a data line (58) disposed on the gate insulating layer and including an elongated portion extending in a first direction in a plan view (the electrode wirings can be extended in three different direction, xyz), wherein the first semiconductor has an edge being parallel to an edge of the source electrode and surrounding the edge of the source electrode in the plan view, wherein the semiconductor layer is not disposed between at a portion of the elongated portion the data line and the substrate (small portion of semiconductor layer 147 that does not overlap the date line 58; figure 4), and wherein the semiconductor layer has an island shape overlapping an intersection region at which the gate line and another portion of the elongated portion of the data line cross each other (147).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2005/0078254).
Regarding claim 11, Lim et al. (figures 4-5) discloses a display device comprising: 
a substrate (88) ; 
a gate line (52) disposed on the substrate; 
a gate insulating layer (90) disposed on the gate line; 
a semiconductor layer (147) disposed on the gate insulating layer and including a first semiconductor; 
a source electrode and a drain electrode (60 and 62) that are disposed on the first semiconductor; and 
a data line (58) disposed on the gate insulating layer and including an elongated portion extending in a first direction in a plan view (the electrode wirings can be extended in three different direction, xyz), 
wherein the first semiconductor has an edge being parallel to an edge of the source electrode and surrounding the edge of the source electrode in the plan view, 
wherein the semiconductor layer is not disposed between at a portion of the elongated portion the data line and the substrate (small portion of semiconductor layer 147 that does not overlap the date line 58; figure 4), and 
wherein the semiconductor layer has an island shape overlapping an intersection region at which the gate line and another portion of the elongated portion of the data line cross each other (147).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2005/0078254) in view of Huang et al. (US 6,395,586).
Regarding claim 1, Lim et al. (figures 4-5) discloses a display device comprising: 
a substrate (88); 
a gate insulating layer (90) disposed on the substrate; 
a semiconductor layer (92) disposed on the gate insulating layer and including a first semiconductor; 
a source electrode and a drain electrode (60 and 62) disposed on the first semiconductor; and 
a data line (58) disposed on the gate insulating layer, 
wherein the gate insulating layer includes a first portion overlapping the data line in a plan view (portion underneath the left side of the source electrode 58) and a second portion disposed adjacent to the first portion.
Lim et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lim et al. is silent regarding the third portion.  Huang et al. (figure 10B) teaches wherein the second portion is continuously formed with the first portion (portion underneath the left side of the source electrode 74), and the third portion is continuously formed with the second portion (the portions are continuously formed throughout the substrate 64), wherein a thickness of the second portion in a thickness direction perpendicular to the substrate is greater than zero and thinner than a thickness of the first portion in the thickness direction (end portion of 66 that is not overlapping the source electrode 74 and directly on the substrate 64) such that a step portion is formed between the first portion and the second portion, and wherein a thickness of the third portion (end portion of 66 that is overlapping the source electrode 74 and directly on the substrate 64) in the thickness direction is thicker than a thickness of the second portion in the thickness direction such that a step portion is formed between the second portion and the third portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gate insulating layer as taught by Huang et al. in order to achieve a TFT that has high aperture ratio and low contact resistance.
Regarding claim 2, Lim et al. (figures 4-5) discloses wherein the first semiconductor has an edge parallel to an edge of the source electrode and disposed outside the edge of the source electrode in the plan view (2 and 62).
Regarding claim 3, Lim et al. (figures 4-5) discloses wherein the gate insulating layer is disposed between the data line and the substrate, and the semiconductor layer is absent in an area where the gate insulating layer is disposed between the data line and the substrate. (458 and 147; figure 4).
Regarding claim 4, Lim et al. (figures 4-5) discloses a gate line (52) disposed on the substrate and crossing the data line, wherein the semiconductor layer (147) further includes a second semiconductor disposed at a region where the gate line and the data line cross each other.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Huang et al.; further in view of Jeon et al. (US 2017/0168332).
Regarding claim 5, Lim et al. as modified by Huang et al. discloses the limitations as shown in the rejection of claim 3 above.  However, Lim et al. as modified by Huang et al. is silent regarding the source electrode includes a straight line portion.  Jeon et al. (figures 1-4) teaches wherein the source electrode (SE or SEb) includes a straight line portion extending in a direction different from an extending direction of the data line (along the gate line direction GL) and a curved portion extending from the straight line portion, wherein the semiconductor layer (ACT) further includes a first protruded portion having a shape protruded from one side of the first semiconductor, and wherein the first protruded portion of the semiconductor layer overlaps at least a part of the straight line portion of the source electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source electrode as taught by Jeon et al. in order to improve the aperture ratio and the resolution of the display apparatus.
Regarding claim 6, Jeon et al. (figures 1-4) teaches wherein the first protruded portion of the semiconductor layer has an edge parallel to an edge of the part of the straight line portion of the source electrode.
Regarding claim 7, Jeon et al. (figures 1-4) teaches a gate line (GL) disposed on the substrate and crossing the data line, wherein the gate line includes a gate electrode, and wherein the first protruded portion of the semiconductor layer overlaps an edge of the gate electrode.
Regarding claim 8, Jeon et al. (figures 1-4) teaches a gate line disposed on the substrate and crossing the data line, wherein the semiconductor layer further includes a second protruded portion having a shape protruded from one side of the first semiconductor, and wherein the second protruded portion of the semiconductor layer overlaps an edge of the gate line.
Regarding claim 9, Jeon et al. (figures 1-4) teaches wherein the second protruded portion of the semiconductor layer has an edge parallel to an edge of at least a first portion of the drain electrode away from a second portion that overlaps the first semiconductor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Jeon et al. and Huang et al.; further in view of Fujii et al. (US 2006/0086937).
Regarding claim 10, Lim et al. as modified by Jeon et al. and Huang et al. teaches the limitations as shown in the rejection of claim 3 above.  However, Lim et al. as modified by Jeon et al. and Huang et al. is silent regarding t a storage electrode.  Fujii et al. (figures 1a-1b) teaches a storage electrode (14) disposed between the substrate and the gate insulating layer, wherein the drain electrode (18) includes an expanded portion overlapping the storage electrode, and wherein the semiconductor layer is absent between the expanded portion of the drain electrode and the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage electrode as taught by Fujii et al. in order to improve the storage capacity of the pixel area and simplify the manufacturing process.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Jeon et al. (US 2017/0168332).
Regarding claim 12, Lim et al. discloses the limitations as shown in the rejection of claim 11 above.  However, Lim et al. is silent regarding the source electrode includes a straight line portion.  Jeon et al. (figures 1-4) teaches wherein the source electrode (SE or SEb) includes a straight line portion extending in a direction different from an extending direction of the data line (along the gate line direction GL) and a curved portion extending from the straight line portion, wherein the semiconductor layer (ACT) further includes a first protruded portion having a shape protruded from one side of the first semiconductor, and wherein the first protruded portion of the semiconductor layer overlaps at least a part of the straight line portion of the source electrode.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the source electrode as taught by Jeon et al. in order to improve the aperture ratio and the resolution of the display apparatus.
Regarding claim 13, Jeon et al. (figures 1-4) teaches wherein the first protruded portion of the semiconductor layer has an edge parallel to an edge of the part of the straight line portion of the source electrode.
Regarding claim 14, Jeon et al. (figures 1-4) teaches a gate line (GL) disposed on the substrate and crossing the data line, wherein the gate line includes a gate electrode, and wherein the first protruded portion of the semiconductor layer overlaps an edge of the gate electrode.
Regarding claim 15, Jeon et al. (figures 1-4) teaches a gate line disposed on the substrate and crossing the data line, wherein the semiconductor layer further includes a second protruded portion having a shape protruded from one side of the first semiconductor, and wherein the second protruded portion of the semiconductor layer overlaps an edge of the gate line.
Regarding claim 16, Jeon et al. (figures 1-4) teaches wherein the second protruded portion of the semiconductor layer has an edge parallel to an edge of at least a first portion of the drain electrode away from a second portion that overlaps the first semiconductor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871